Dismissed and Memorandum Opinion filed October 25, 2007







Dismissed
and Memorandum Opinion filed October 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00780-CR
____________
 
EDWIN LEE KING,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 1129571
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of credit/debit card abuse.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on August 20, 2007, to confinement for eight months in the
State Jail Division of the Texas Department of Criminal Justice.  We dismiss
the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
25, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)